Citation Nr: 0640253	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to an increased rating, in excess of 10 percent, 
for residuals of a gunshot wound to the right calf (right 
calf disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
granted service connection and assigned a non-compensable 
rating.  In July 2006, that RO increased the veteran's rating 
to 10 percent, effective April 24, 2003.  Although the 
evaluation of the veteran's disability was subsequently 
raised, the rating remains less that the maximum benefit 
available, and thus that increase does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in October 
2004, a transcript of which is on record.

When the case was previously before the Board, the Board 
remanded this claim for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  He has a moderate muscle injury from the service-
connected disability.


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 
10 percent for gunshot residuals of the veteran's right calf 
muscle.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.56, 4.59, 4.73, 
Diagnostic Code 5311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in May 2003, October 2003, and March 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The March 2006 letter 
did contain notification of all the requirements of a claim 
for service connection and the RO adjudicated the veteran's 
claim in July 2006, following his receipt of this letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and a hearing transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Historically, the veteran inflicted a gunshot wound to his 
right gastrocnemius in May 1971.  As discussed above, service 
connection has been established for this condition, and the 
veteran has appealed his rating.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The veteran's has been assigned a 10 percent rating for 
residuals of a right calf gunshot wound under DC 5311, which 
refers to muscle injuries involving Muscle Group XI.  Under 
this code provision, a slight disability warrants a 
noncompensable evaluation, a moderate disability warrants a 
10 percent evaluation, a moderately severe disability 
warrants a 20 percent evaluation, and a severe disability 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.73, DC 
5311.

Regulations indicate a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

Additionally, the criteria noted below are provided for 
purposes of classification of disabilities resulting from 
muscle injuries as moderate, moderately severe, or severe.

Moderate disability of the muscles results from: a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; history and complaint 
include service department record or other evidence of in- 
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles; objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue; or, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately severe muscle injury is defined as a through- 
and-through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors taken into 
consideration as to what will constitute this level of 
impairment, involve the medical history and complaints 
related to the muscle injury, and include service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound. Also relevant is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability [as listed above, in accordance 
with 38 C.F.R. § 4.56(c)], and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings that correspond to moderately severe impairment, 
consist of any entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with the sound side that demonstrate 
positive evidence of impairment.

A severe muscle injury requires a through-and-through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intramuscular binding and scarring.  With regard to 
medical history and complaints, there should also be evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, but one 
that is worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  As for relevant objective 
manifestations, it should be considered whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; the muscles swell and harden abnormally in 
contraction; or tests of strength, endurance or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Additionally, if present, the following are also signs of 
severe muscle disability: x-ray evidence of minute multiple 
scattered foreign bodies that indicates intramuscular trauma 
and explosive effect of the missile; adhesion of scars to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (d)(3) and (d)(4).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

The Board notes that if symptomatology associated with a 
wound scar is separate and distinct from symptomatology 
associated with the diagnostic code criteria for muscle 
injury, then the disability may be considered for a separate 
rating.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.14 (2006).  In this case, the RO has assigned a 
non-compensable rating for the scarring associated with the 
veteran's wound under Diagnostic Code 7805, and there is no 
indication that the veteran has appealed this determination.  
Therefore, the scar evaluation is not for consideration 
herein.

Initially, the veteran contended that his right leg cramps up 
at night.  In correspondence received in July 2004, the 
veteran indicated that his symptomatology had increased, to 
include limping, pain and frequent cramps.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a finding that criteria are met for a rating in excess of 10 
percent for residuals of a gunshot wound to the right calf 
muscle.

The veteran's service medical records contain an outpatient 
report indicating that he shot himself in the leg.  The 
physician administered sutures, and indicted the veteran was 
in good hospital condition.  On the day of his injury, the 
veteran was treated and released.  The wound was debrided, 
with a delayed primary closure conducted on the third day 
following the injury.  There is no indication that the wound 
was serious, considering the mechanism of injury or 
otherwise.  The veteran did not require inpatient care at 
this time and there is no evidence that the wound became 
infected.  Service medical records also include examination, 
like one from August 1971 (post gunshot wound) where the 
veteran indicated he was in good health, with no lameness or 
leg cramps.  The examiner at this time stated there was no 
change in the veteran's history from the previous 
examination.  This evidence suggests that the residuals of 
the veteran's injury from the time of service were slight, at 
best.

With respect to his current status, there are few symptoms of 
serious injury involving the veteran's calf, and those 
symptoms cannot be considered moderately severe in nature.  
Significantly, there is no objective evidence of any muscle 
loss or damage to the arteries, bones, nerves, tendons, or 
joints.  Although the veteran reported pain, cramping, 
weakness, and fatigue in his right calf area, the competent 
medical evidence of record shows that the veteran's gun shot 
wound to the calf is properly characterized as moderate.

The veteran underwent a VA examination for his right calf in 
July 2003.  The claims file was reviewed and pertinent past 
service and medical history was discussed.  At this time, the 
veteran indicated that he was pretty much asymptomatic, 
except for periodic cramps in his right calf.  These occurred 
at night, lasted about 45 minutes, and were unrelated to 
activity.  He stated that he waits them out and then 
stretches his leg to get rid of the knot.  Radiating pain 
down the right lower extremity was also noted, but the 
examiner associated that symptom with lumbar pain.  The 
veteran indicated physical therapy in the spring, daily 
stretches, and walking two times per week, approximately 20-
30 minutes.  Upon physical examination, good arterial pulses 
were noted in both feet, no edema was noted and skin 
sensation was normal.  The veteran had active deep reflexes 
and no muscle atrophy.  The veteran was diagnosed with a 
well-healed gunshot wound scar on the right leg with no 
muscle wasting.  Apart from his in-service treatment, there 
is no indication of a history or ongoing debridement.  The 
veteran was not found to have prolonged infection, sloughing 
of soft parts, or intramuscular scarring.  While the veteran 
did complain of cramping, he did not indicate that this 
condition affected his ability to ambulate or maintain 
functionality of the right leg.  Importantly, the veteran's 
diagnosis indicated no muscle atrophy.  This examination 
report, in essence, shows both objective and subjective 
evidence of a muscle condition that could be characterized as 
no worse than moderate.

A second VA examination was accorded in April 2006.  At this 
time, the veteran's claims file was examined and the 
veteran's pertinent past medical and service history was 
discussed.  While objective findings upon examination were 
largely the same as the prior VA examination, the veteran's 
subjective complaints evolved, to include daytime fatigue, 
limited activity, and limping.  Upon physical examination, 
the veteran was found have a normal gait, and could walk on 
his toes and heels.  He could squat fully.  There was no 
indication that the veteran limped.  The examiner noted that 
the veteran could get up and down on his toes ten times 
without difficulty; evidence against the veteran's contention 
that he suffers from muscle fatigue.  There was no loss in 
range of motion to the joints of the lower extremities.  No 
defects in the fascia were noted and no obvious decrease in 
strength.  The calf circumference was 16 inches, compared to 
16.5 on the left.  The Board observes, however, that the 
examiner later assessed the right to yield greater calf 
measurements than the left, indicating a possible clerical 
error.  In any case, the examiner found that there was no 
sign of atrophy in the leg.  The nerve and blood supply to 
the foot were also considered normal.  This examination 
report did not indicate ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track; 
palpation showing loss of deep fascia or muscle substance, 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength did not show 
severe impairment of function, endurance or uncoordinated 
movements in comparison to the corresponding muscles of the 
uninjured side.  Finally, there was no indication the veteran 
could not work, due to his right calf gunshot wound 
residuals.  Apart from the veteran's subjective complaints 
and the through and through nature of the veteran's wound, 
there was no evidence that the criteria for a moderately 
severe rating were nearly approximated at this time.

Turning to the veteran's October 2004 hearing, the Board 
observes that the veteran indicated pain, soreness, loss of 
movement, limping, cramping and general fatigue with his 
right leg.  He discussed his injury history as well, noting 
that debridement was necessary at the time of injury and 
stating that his wound took six months to fully heal.

The veteran is competent to testify to the current status of 
his right leg as he observes it.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (lay persons are competent to 
provide evidence of observable events).  However, in this 
case, the medical evidence of record does not support any 
characterization of symptoms that meet the criteria for a 
moderately severe rating under the applicable diagnostic 
code.  While a through -and -through gun shot wound warrants 
no less than a moderate rating under 38 C.F.R. § 4.56(b), the 
competent medical evidence of record does not support a 
higher rating.  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
an increased rating.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), to the service-connected right 
calf gun shot wound residuals.  Most of the DeLuca 
considerations were addressed in the prior paragraphs 
regarding the symptoms of a muscle injury as indicated by the 
veteran and the medical evidence of record.  As noted, the 
Board can find no medical evidence of fatigue, weakness, 
incoordination, or function loss of the type that would 
warrant a higher compensable rating.  In addition, there is 
no evidence of orthopedic involvement with this injury.  
Here, the veteran's rating is based more on the through -and 
-through nature of the wound under 38 C.F.R. § 4.56(b), than 
on the veteran's subjective complaints that are not generally 
supported by objective medical evidence of functional loss.  
Even when considering DeLuca, supra, a higher rating is not 
warranted.

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged" ratings 
pursuant to Fenderson, supra.  However, the record does not 
reflect any distinctive periods where the competent medical 
evidence indicates his service-connected right calf gunshot 
wound residuals have satisfied the criteria necessary for a 
higher rating.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for increase, 
that doctrine is not applicable in the instant appeal.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased rating for residuals of a gun shot wound to the 
right calf is denied.



____________________________________________
Lawrence M. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


